Atkinson, J.
(After stating the facts.) Fees earned but not collected by the testator prior to his death, and all choses in action belonging to the testator in connection with his 'law business at the time of his death, and pending claims which the' party of the first part had made arrangements with other attorneys to handle, were expressly excluded from the sale, and nothing was left upon which the contract could operate. The professional skill of the testator, as a lawyer,'entered into the contract of employment by his clients, and the possibility that after bis death his clients would *77consent to the selection of other counsel by the executors or others is too remote a contingency to render the “good will” of the testator a subject-matter of sale. Civil Code, §§ 4117, 4953. . The “law business,” by the reservation contained in the contract,-was stripped of its substance, and there was no consideration whatever to support the contract. It was error to dismiss the petition on demurrer. Judgment reversed.

All the Justices concur.